Berdon, J.,
concurring. I concur in the result because I agree that the police had a reasonable and *385articulable suspicion to conduct the canine sniff of the car and because the defendant, Justiniano Torres, does not claim that a higher standard must be met under the state or federal constitution. Accordingly, I leave to another day the issues of whether a sniff by a trained police dog is a “search” in the constitutional sense, and, if so, whether a canine sniff search of a car requires probable cause.